Exhibit 10.2

 

 

SECOND AMENDED AND RESTATED

U.S. SECURITY AGREEMENT

 

dated as of March 31, 2015

 

among

 

UNITED RENTALS, INC.,

UNITED RENTALS (NORTH AMERICA), INC.

and certain of their Subsidiaries,
as the Grantors,

 

and

 

BANK OF AMERICA, N.A.,
as Agent

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

SECTION 1.

Defined Terms

2

 

 

 

SECTION 2.

Grant of Lien

2

 

 

 

SECTION 3.

Perfection and Protection of Security Interest

6

 

 

 

SECTION 4.

[Reserved]

9

 

 

 

SECTION 5.

Jurisdiction of Organization

9

 

 

 

SECTION 6.

Title to, Liens on, and Sale and Use of Collateral

9

 

 

 

SECTION 7.

Access and Examination

9

 

 

 

SECTION 8.

[Reserved]

10

 

 

 

SECTION 9.

[Reserved]

10

 

 

 

SECTION 10.

Inventory; Perpetual Inventory

10

 

 

 

SECTION 11.

Documents, Instruments and Letter-of-Credit Rights

10

 

 

 

SECTION 12.

Leases and Other Chattel Paper

10

 

 

 

SECTION 13.

Right to Cure

10

 

 

 

SECTION 14.

Power of Attorney

11

 

 

 

SECTION 15.

The Agent’s and the Other Secured Parties’ Rights, Duties and Liabilities

11

 

 

 

SECTION 16.

Patent, Trademark and Copyright Collateral

13

 

 

 

SECTION 17.

Voting Rights; Dividends; Etc.

14

 

 

 

SECTION 18.

Indemnification

15

 

 

 

SECTION 19.

Limitation on Liens on Collateral

15

 

 

 

SECTION 20.

Extensions

15

 

 

 

SECTION 21.

Remedies; Rights Upon Default

15

 

 

 

SECTION 22.

Grant of License to Use Proprietary Rights

17

 

--------------------------------------------------------------------------------


 

SECTION 23.

Limitation on the Agent’s and the Other Secured Parties’ Duty in Respect of
Collateral

18

 

 

 

SECTION 24.

Miscellaneous

18

 

 

 

SECTION 25.

Amendment and Restatement

22

 

 

 

Schedules

 

 

 

 

 

Schedule I

Pledged Equity and Pledged Debt

 

 

 

 

 

Schedule II

—

Jurisdictions of Organization

 

 

 

Schedule III

—

Patents, Trademarks and Copyrights

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

—

Security Agreement Supplement

 

ii

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED U.S. SECURITY AGREEMENT

 

This Second Amended and Restated U.S. Security Agreement (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), is dated as of March 31, 2015, among UNITED RENTALS, INC., a
Delaware corporation (“Holdings”), UNITED RENTALS (NORTH AMERICA), INC., a
Delaware corporation (the “Company”), each U.S. Guarantor (as defined in the
Credit Agreement referred to below) listed on the signature pages hereof as a
Grantor, and each Additional Grantor (as defined in Section 24(d)(ii) below)
(each such Domestic Subsidiary and Additional Grantor, together with Holdings
and the Company, the “Grantors”), and BANK OF AMERICA, N.A., as Agent (the
“Agent”).

 

W I T N E S S E T H :

 

WHEREAS, Holdings, the Company, certain of their Subsidiaries, the Agent and the
lenders party thereto are party to a credit agreement dated as of June 9, 2008,
and amended and restated as of October 14, 2011 (as amended, restated, amended
and restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”);

 

WHEREAS, as of the date hereof, the Existing Credit Agreement is being amended
and restated, without constituting a novation, pursuant to the Second Amended
and Restated Credit Agreement, dated as of even date herewith (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, including any such amendment, restatement, amendment and restatement,
supplement or other modification that extends the maturity of, restructures,
refunds, refinances or increases any Indebtedness under such agreement (in whole
or in part), the “Credit Agreement”), among Holdings, the Company, the other
U.S. Borrowers, the Canadian Borrower, the Specified Loan Borrower, the
Guarantors, Bank of America, N.A., as Agent, and the lenders party thereto;

 

WHEREAS, in connection with the Existing Credit Agreement, each Grantor (and
certain other grantors party thereto) entered into a U.S. Security Agreement,
dated as of June 9, 2008, and amended and restated as of October 14, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing prior
to the date hereof, the “Existing Security Agreement”);

 

WHEREAS, in order to induce the Agent and the Lenders to amend and restate the
Existing Credit Agreement by the entering into of the Credit Agreement, to
induce the Lenders to maintain and make loans and issue letters of credit as
provided for in the Credit Agreement, and to induce the Lenders and their
Affiliates to provide certain Bank Products, each Grantor is entering into this
Agreement in favor of the Agent, and pursuant hereto is granting to the Agent,
for the benefit of the Secured Parties, a security interest in and lien upon
such Grantor’s Collateral (as defined below) to secure such Grantor’s Secured
Obligations (as defined below);

 

WHEREAS, each Grantor is the owner of the shares of stock or other equity
interests (the “Initial Pledged Equity”) set forth opposite such Grantor’s name
on and as otherwise described in Schedule I hereto and issued by the Persons
named therein and of the

 

--------------------------------------------------------------------------------


 

indebtedness (the “Initial Pledged Debt”) set forth opposite such Grantor’s name
on and as otherwise described in Part II of Schedule I hereto and issued by the
obligors named therein;

 

WHEREAS, it is a condition precedent to the amendment and restatement of the
Existing Credit Agreement by the entering into of the Credit Agreement, the
Agent and Lenders’ willingness to maintain and make loans and extend other
financial accommodations under the Credit Agreement and the provision of certain
Bank Products by the Lenders or their Affiliates that each Grantor grant to the
Agent, for the benefit of the Secured Parties, a security interest in and lien
upon all of the Collateral of such Grantor to secure such Grantor’s Secured
Obligations; and

 

WHEREAS, in consideration for, among other things, the amendment and restatement
of the Existing Credit Agreement by the execution and delivery of the Credit
Agreement by the Agent and the Lenders, and to secure the full and prompt
payment and performance of all of the Secured Obligations, the parties to this
Agreement agree that each Grantor agrees to grant to the Agent, for the benefit
of the Secured Parties, a security interest in the Collateral, in order to
ensure and secure the prompt payment and performance of the Secured Obligations.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Existing Security Agreement shall be amended and restated as follows:

 

SECTION 1.                            Defined Terms.  All capitalized terms used
but not otherwise defined herein have the meanings given to them in the Credit
Agreement.  All other undefined terms contained in this Agreement, unless the
context indicates otherwise, have the meanings provided for by the Uniform
Commercial Code as in effect from time to time in the applicable jurisdiction
(the “UCC”) to the extent the same are used or defined therein.  All references
to any asset described in the definition of the term “Collateral”, or to any
proceeds thereof, shall be deemed to be references thereto except to the extent
such asset is an Excluded Asset.

 

SECTION 2.                            Grant of Lien.  (a)  As security for the
due and prompt payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) by each Grantor of all of its present and future
Obligations (such Obligations, as to any Grantor, being the “Secured
Obligations” of such Grantor), each Grantor hereby grants to the Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
security interest (the “Security Interest”) in and continuing lien on all of
such Grantor’s right, title and interest in or to any and all of the following
properties and assets of such Grantor and all powers and rights of such Grantor
in all of the following (including the power to transfer rights in the
following), whether now owned or existing or at any time hereafter acquired or
arising, regardless of where located (collectively, the “Collateral”):

 

(i)                                     all Accounts;

 

(ii)                                  all Inventory, including all Rental
Equipment;

 

2

--------------------------------------------------------------------------------


 

(iii)                               all leases of Inventory, Equipment and other
Goods (whether or not in the form of a lease agreement), including all Leases;

 

(iv)                              all documentation evidencing rights in any
Inventory or Equipment, including all certificates, certificates of title,
manufacturer’s statements of origin, and other collateral instruments;

 

(v)                                 all contract rights, including contract
rights in respect of any Like-Kind Exchange;

 

(vi)                              all Chattel Paper;

 

(vii)                           all Documents;

 

(viii)                        all Instruments;

 

(ix)                              all Supporting Obligations and
Letter-of-Credit Rights;

 

(x)                                 all General Intangibles (including Payment
Intangibles and Software);

 

(xi)                              all Goods;

 

(xii)                           all Equipment;

 

(xiii)                        all Investment Property, including the following
(the “Security Collateral”):

 

(A)                               the Initial Pledged Equity and the
certificates, if any, representing the Initial Pledged Equity, and all
dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Initial Pledged Equity and all
subscription warrants, rights or options issued thereon or with respect thereto;

 

(B)                               all additional shares of stock and other
equity interests of or in any issuer of the Initial Pledged Equity, any
successor entity or any other entity from time to time organized, created or
acquired by such Grantor in any manner (such equity interests, together with the
Initial Pledged Equity, being the “Pledged Equity”), and the certificates, if
any, representing such additional shares or other equity interests, and all
dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares or other equity
interests and all subscription warrants, rights or options issued thereon or
with respect thereto;

 

(C)                               the Initial Pledged Debt and the instruments,
if any, evidencing the Initial Pledged Debt, and all interest, cash, instruments
and other property from

 

3

--------------------------------------------------------------------------------


 

time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Initial Pledged Debt; and

 

(D)                               all additional indebtedness from time to time
owed to such Grantor (such indebtedness, together with the Initial Pledged Debt,
being the “Pledged Debt”) and the instruments, if any, evidencing such
indebtedness, and all interest, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such indebtedness;

 

(xiv)                       all money, cash, cash equivalents, securities and
other property of any kind of such Grantor held directly or indirectly by the
Agent, any Lender, the Collateral Agent (as defined in the “Notes Security
Agreement” defined in the 45/8% Senior Secured Note Indenture (as amended,
modified and supplemented from time to time, the “Notes Security Agreement”)),
any Second Lien Agent (as defined in the Notes Security Agreement) or any of
their Affiliates;

 

(xv)                          all of such Grantor’s Material Accounts, credits,
and balances with and other claims against the Agent, any Lender, the Collateral
Agent (as defined in the Notes Security Agreement), any Second Lien Agent (as
defined in the Notes Security Agreement) or any of their Affiliates or any other
financial institution with which such Grantor maintains deposits, including all
Payment Accounts;

 

(xvi)                       all books, records and other property related to or
referring to any of the foregoing, including books, records, account ledgers,
data processing records, computer software and other property; and

 

(xvii)                    all accessions to, substitutions for and replacements,
products and proceeds of any of the foregoing, including, but not limited to,
proceeds of any insurance policies, claims against third parties, and
condemnation or requisition payments with respect to all or any of the
foregoing;

 

provided, however, the “Collateral” shall not include the following
(collectively, the “Excluded Assets”):

 

(a)                                 any rights, titles or interests of a Grantor
in any instrument, permit, General Intangible, Lease, license or agreement to
which such Grantor is a party (other than any of the foregoing with or by any
other Grantor or any Subsidiary or other controlled Affiliate of a Grantor) or
any of its right, title or interest thereunder to the extent, but only to the
extent, that a grant of a security interest therein to the Agent would, under
the terms of such instrument, permit, General Intangible, Lease, license or
agreement, result in a breach of the terms of, or constitute a default under, or
result in the abandonment, invalidation or unenforceability of or create a right
of termination in favor of or require the consent (which has not been obtained
or waived) of any other party under, such instrument, permit, General
Intangible, Lease, license or agreement, provided that the foregoing exclusion
shall not be construed to apply to the extent any such term is ineffective or
unenforceable under the UCC (including Sections 9-406, 9-407, 9-408 or 9-

 

4

--------------------------------------------------------------------------------


 

409) or any other applicable law so that no breach, default, abandonment,
invalidity or unenforceability would occur;

 

(b)                                 any asset to the extent the granting of a
security interest therein to the Agent is prohibited by applicable law or would
require the consent, approval, license or authorization of any Governmental
Authority or, except with respect to any Rental Equipment, Merchandise and
Consumables Inventory, any proceeds of any of the foregoing, any Material
Accounts into which any such proceeds are deposited, or any books or records
related to any of the foregoing, other third party (except a Grantor or any
Subsidiary or other controlled Affiliate of a Grantor) that has not been
obtained or waived; provided that the foregoing exclusion shall not be construed
to apply to the extent any such prohibition or requirement for consent,
approval, license or authorization is ineffective or unenforceable under the UCC
(including Sections 9-406, 9-407, 9-408 or 9-409) or any other applicable law;

 

(c)                                  to the extent U.S. Obligations are secured
thereby, any of the outstanding voting equity or other voting ownership
interests of a Foreign Subsidiary or Foreign Subsidiary Holding Company in
excess of 65% of the voting power of all classes of equity or other ownership
interests of such Foreign Subsidiary or Foreign Subsidiary Holding Company
entitled to vote;

 

(d)                                 any “intent-to-use” United States of America
based trademark or service mark application until such time that a statement of
use has been filed with the United States Patent and Trademark Office for such
application, unless the grant of a security interest therein would not render
such “intent-to-use” based trademark or service mark application invalid or
subject to cancellation;

 

(e)                                  any property that is subject to a Lien
securing purchase money obligations, Capital Lease Obligations or sale/leaseback
Indebtedness permitted under the Credit Agreement pursuant to documents that
prohibit such Grantor from granting any other Liens in such property, and such
prohibition has not been or is not waived or the consent of the other party to
such contract has not been or is not otherwise obtained or under Requirements of
Law such prohibition cannot be waived, and only for so long as such Indebtedness
remains outstanding;

 

(f)                                   (i) except for rental fleet equipment
required to be excluded from any Equipment Securitization Transaction pursuant
to Section 7.20(b) of the Credit Agreement, any assets subject to a
Securitization Transaction or (ii) Accounts, Leases, contractual rights or any
other assets subject to any Like-Kind Exchange;

 

(g)                                  the equity interests, and any certificates
or instruments in respect thereof, in United Rentals of Nova Scotia (No. 1), ULC
and United Rentals of Nova Scotia (No. 2), ULC or any other unlimited liability
company organized under the laws of Nova Scotia;

 

(h)                                 the equity interests, and any certificates
or instruments in respect thereof, in any joint venture or non-wholly owned
Subsidiary, the governing agreements of which

 

5

--------------------------------------------------------------------------------


 

prohibit the pledge or other granting of security over equity interests in such
Subsidiary and such prohibition has not been or is not waived or the consent of
the other party to such contract has not been or is not otherwise obtained or
under Requirements of Law such prohibition cannot be waived;

 

(i)                                     any real property or any fee interest or
leasehold interest in real property, including fixtures affixed or attached
thereto;

 

(j)                                    any Titled Goods (other than Merchandise
and Consumables Inventory and Rental Equipment);

 

(k)                                 any Letter-of-Credit Rights not constituting
Supporting Obligations in respect of any Collateral to the extent any of the
Grantors is required by applicable law to apply the proceeds of a drawing of
such letter of credit for a specified purpose (other than a payment to a
Grantor);

 

(l)                                     any right, title or interest in or to
any copyrights, copyright licenses, patents, patent applications, patent
licenses, trade secrets, trade secret licenses, trademarks, service marks,
trademark and service mark applications, trade names, trade dress, trademark
licenses, technology, know-how and processes or any other intellectual property
in each case governed by or arising or existing under, pursuant to or by virtue
of the laws of any jurisdiction other than the United States of America or any
state thereof; and

 

(m)                             any asset with respect to which the Agent and
the Company have reasonably agreed that the cost of creating and/or perfecting a
security interest therein is excessive in relation to the benefit to the Secured
Parties of the security to be afforded thereby.

 

Subject to any limitations set forth herein, all of the Secured Obligations of
any Grantor shall be secured by all of the Collateral of such Grantor and any
other property of such Grantor that secures any of the Secured Obligations.

 

SECTION 3.                            Perfection and Protection of Security
Interest.  (a) Except as explicitly set forth herein or in the Credit Agreement,
each Grantor shall, at its expense, perform all steps reasonably requested in
writing by the Agent to perfect, maintain or protect the Agent’s Liens,
including:  (i) executing and filing financing or continuation statements, and
amendments thereof; (ii) executing, delivering and/or filing and recording in
all appropriate offices the Intellectual Property Security Agreement (to the
extent required under the Credit Agreement or any other Loan Document to which
such Grantor is a party); (iii) causing certificates of title to be issued for
all Titled Goods, the Agent’s Lien to be noted thereon in each case in
accordance with the provisions of the Credit Agreement and the other Loan
Documents to which such Grantor is a party; (iv) when an Event of Default
pursuant to Sections 10.1(a), (e), (f), (g), (h), (i) and (n) of the Credit
Agreement has occurred and is continuing, at the reasonable request of the
Agent, transferring Inventory to warehouses or other locations designated by the
Agent; (v)  when an Event of Default has occurred and is continuing, placing
notations on such Grantor’s books of account to disclose the Agent’s Liens;
(vi) taking such other steps reasonably requested by the

 

6

--------------------------------------------------------------------------------


 

Agent to maintain and protect the Agent’s Liens in the Collateral and (vii) in
the case of the Security Collateral, (A) if any Pledged Debt shall be evidenced
by a promissory note or other instrument with an individual amount in excess of
$10,000,000, deliver and pledge to the Agent hereunder such note or instrument
duly indorsed and accompanied by duly executed instruments of transfer or
assignment, all in form and substance reasonably satisfactory to the Agent and
(B) deliver and pledge to the Agent for benefit of the Secured Parties
certificates representing Pledged Equity that constitutes certificated
securities, accompanied by undated stock powers executed in blank; provided that
notwithstanding any other provision of this Agreement, none of the Grantors will
be required to (i) take any action in any jurisdiction other than the United
States of America (including any state thereof), or required by the laws of any
such non-U.S. jurisdiction, or enter into any security agreement or pledge
agreement governed by the laws of any such non-U.S. jurisdiction, in order to
either create any security interests (or other Liens) in assets located or
titled outside of the United States of America (including any state thereof) or
to perfect any security interests (or other Liens) in any non-U.S. Collateral,
(ii) deliver landlord lien waivers, estoppels or collateral access letters or
(iii) file any fixture filing with respect to any security interest in fixtures
affixed to or attached to any real property.

 

(b)                                 Unless the Agent shall otherwise consent in
writing (which consent may be revoked at any time and from time to time), each
Grantor shall deliver to the Agent all the Collateral consisting of negotiable
Documents, Chattel Paper and Instruments (other than checks received and
processed in the ordinary course), in each case, with an individual value in
excess of $10,000,000, promptly after such Grantor receives the same, but if an
Event of Default has occurred and is continuing, each Grantor agrees to deliver
to the Agent all such Collateral (regardless of value) upon the Agent’s request.

 

(c)                                  Upon obtaining an interest therein (but in
the case of clause (ii) below, subject to the time period specified in
Section 7.17(a) of the Credit Agreement), unless waived by the Agent in writing
(which waiver may be revoked at any time and from time to time), each Grantor
shall obtain control or blocked account agreements, in form and substance
reasonably satisfactory to the Agent, executed and delivered by (i) each
securities intermediary and commodities intermediary issuing or holding any
financial assets or commodities to or for such Grantor, except for securities
and commodities accounts of the Grantors that are not Material Accounts, and
(ii) each depository bank at which such Grantor maintains a Material Account.

 

(d)                                 If any Grantor is or becomes the beneficiary
of a letter of credit with an individual face amount in excess of $10,000,000,
other than a letter of credit not constituting Supporting Obligations in respect
of any Collateral pursuant to which such Grantor is required by applicable law
to apply the proceeds of a drawing of such letter of credit for a specified
purpose (other than a payment to a Grantor), such Grantor shall promptly notify
the Agent thereof and, unless otherwise consented by the Agent, use its
commercially reasonable efforts to enter into a tri-party agreement with the
Agent and the issuer and/or confirming bank with respect to Letter-of-Credit
Rights, whereby such Grantor assigns such Letter-of-Credit Rights to the Agent
and directs all payments thereunder to the Payment Account, all in form and
substance reasonably satisfactory to the Agent.

 

(e)                                  Each Grantor shall take all commercially
reasonable steps necessary to grant the Agent control of all electronic chattel
paper in accordance with the UCC or other

 

7

--------------------------------------------------------------------------------


 

applicable law and all “transferable records” as defined in the Uniform
Electronic Transactions Act.

 

(f)                                   Each Grantor hereby irrevocably authorizes
the Agent at any time and from time to time to file in any UCC or other
applicable filing office in the United States any financing statements and
amendments thereto that (a) indicate the Collateral (i) as all assets of such
Grantor or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the UCC of
the State of New York or such jurisdiction, or (ii) as being of an equal or
lesser scope or with greater detail, and (b) contain any other information
required by part 5 of Article 9 of the UCC of the State of New York or such
jurisdiction for the sufficiency or filing office acceptance of any financing
statement or amendment, including where applicable whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor.  Each Grantor agrees to furnish any such
information to the Agent promptly upon request.  Each Grantor also ratifies its
authorization for the Agent to have filed in any UCC or other applicable filing
office in the United States any like financing statements or amendments thereto
if filed prior to the date hereof.

 

(g)                                  Each Grantor shall promptly notify the
Agent of any commercial tort claim (as defined in the UCC) with a value
estimated in good faith by the Company to be in excess of $10,000,000, initiated
or acquired by it and unless otherwise consented by the Agent, such Grantor
shall enter into a supplement to this Agreement, granting to the Agent a Lien in
such commercial tort claim.

 

(h)                                 Until Full Payment of all Secured
Obligations, the Agent’s Liens shall continue in full force and effect in all
the Collateral (whether or not deemed eligible for the purpose of calculating
the Availability or as the basis for any advance, loan, extension of credit, or
other financial accommodation), provided that, the Agent agrees to release its
Lien in any Collateral that is sold or disposed of by a Grantor as permitted
pursuant to the Credit Agreement subject to the satisfaction of any conditions
to release (if any) set forth in the Credit Agreement, including the continuance
of the Agent’s Lien in any proceeds of such released Collateral.

 

(i)                                     Each Grantor will give prompt written
notice to the Agent of any change in its name, legal form or jurisdiction of
organization (whether by merger or otherwise) (and in any event, within 30 days
of such change); provided that, promptly after receiving a written request
therefor from the Agent, such Grantor shall deliver to the Agent all additional
financing statements and other documents reasonably necessary or desirable to
maintain the validity, perfection and priority of the security interests created
hereunder and other documents reasonably requested by the Agent to maintain the
validity, perfection and priority of the security interests as and to the extent
provided for herein and upon receipt of such additional financing statements the
Agent shall either promptly file such additional financing statements or approve
the filing of such additional financing statements by such Grantor. Upon any
such approval such Grantor shall proceed with the filing of the additional
financing statements and deliver copies (or other evidence of filing) of the
additional filed financing statements to the Agent.

 

(j)                                    No Grantor shall enter into any contract
or agreement that restricts or prohibits the grant of a security interest in
Accounts, Chattel Paper, Leases, Instruments or

 

8

--------------------------------------------------------------------------------


 

Payment Intangibles or the proceeds of the foregoing to the Agent, except for
any agreement permitted pursuant to Section 8.8 of the Credit Agreement.

 

(k)                                 Each Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement filed by the Agent without the prior
written consent of the Agent and agrees that it will not do so without the prior
written consent of the Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC.

 

(l)                                     With respect to any Security Collateral
in which any Grantor has any right, title or interest and that constitutes an
uncertificated security, such Grantor shall, to the extent the issuer thereof is
a controlled Affiliate of the Grantor, or otherwise use its commercially
reasonable efforts to, cause the issuer thereof either (i) to register the Agent
as the registered owner of such security or (ii) to agree in an authenticated
record with such Grantor and the Agent that such issuer will comply with
instructions with respect to such security originated by the Agent in accordance
with this Agreement and the Credit Agreement without further consent of such
Grantor.

 

(m)                             Each Grantor agrees that it will pledge
hereunder, promptly following its acquisition thereof, any and all additional
Security Collateral (subject to any limitations contained herein with respect
thereto) and deliver to the Agent for the benefit of the Secured Parties
certificates or instruments representing any such Security Collateral that
constitutes certificated securities, accompanied by undated stock or bond powers
executed in blank.

 

SECTION 4.                            [Reserved].

 

SECTION 5.                            Jurisdiction of Organization.  Each
Grantor represents and warrants to the Agent and the other Secured Parties that
as of the Agreement Date:  (a) Schedule II hereto identifies (i) such Grantor’s
name as of the date hereof as it appears in official filings in the state or
other jurisdiction of its incorporation or other organization, (ii) the type of
entity of such Grantor (including corporation, partnership, limited partnership
or limited liability company), (iii) the organizational identification number
issued by such Grantor’s state, province or territory of incorporation or
organization or a statement that no such number has been issued, and (iv) the
jurisdiction in which such Grantor is incorporated or organized; and (b) such
Grantor has only one state, province or territory of incorporation or
organization.

 

SECTION 6.                            Title to, Liens on, and Sale and Use of
Collateral.  Each Grantor represents and warrants to the Agent and the other
Secured Parties and agrees with the Agent and the other Secured Parties
that such Grantor has rights in and the power to transfer all of the Collateral
free and clear of all Liens whatsoever, except for Permitted Liens.

 

SECTION 7.                            Access and Examination. During the
continuance of an Event of Default, the Agent may, without expense to the Agent,
use such of each Grantor’s respective personnel, supplies, and Real Estate as
may be reasonably necessary for maintaining or enforcing the Agent’s Liens. 
Subject to the terms of the Credit Agreement, following consultation with and
notice to the Grantors, or without such notice and consultation during the
continuance of an Event of Default, the Agent shall have the right, in the
Agent’s name or in the name of a

 

9

--------------------------------------------------------------------------------


 

nominee of the Agent, to verify the validity, amount or any other matter
relating to the Accounts, Inventory, Leases, or other Collateral, by mail,
telephone, or otherwise.

 

SECTION 8.                            [Reserved].

 

SECTION 9.                            [Reserved].

 

SECTION 10.                     Inventory; Perpetual Inventory.  Each Grantor
represents and warrants to the Agent and the other Secured Parties and agrees
with the Agent and the other Secured Parties that all of the Inventory owned by
such Grantor is and will be held for sale or lease in the ordinary course of
such Grantor’s business, and is and will be fit (ordinary wear and tear and
casualty events excepted) for such purposes, except to the extent as would not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 11.                     Documents, Instruments and Letter-of-Credit
Rights.  Each Grantor represents and warrants to the Agent and the other Secured
Parties and agrees with the Agent and the other Secured Parties that all goods
constituting Collateral evidenced by Documents, Instruments and Letter-of-Credit
Rights are and will be owned by such Grantor, free and clear of all Liens other
than Permitted Liens.

 

SECTION 12.                     Leases and Other Chattel Paper.  (a) Each
Grantor hereby represents and warrants to the Agent and the other Secured
Parties and agrees with the Agent and the other Secured Parties, with respect to
such Grantor’s Leases, that (except, in each case, as would not be reasonably
expected to have a Material Adverse Effect):  (i) each Lease represents a bona
fide lease of goods by such Grantor in the ordinary course of such Grantor’s
business; (ii) all amounts described as being payable by a lessee in any
existing Lease are for a liquidated amount payable by such lessee thereon on the
terms set forth in such Lease, without any offset, deduction, defense, or
counterclaim except in the ordinary course of business; (iii) each copy of a
Lease delivered to the Agent by such Grantor will be a genuine copy of the
original of such Lease; and (iv) (except in the case of Progress Billings) all
goods described in any Lease that has been delivered to the Agent shall be or
will have been delivered to and accepted by the lessee thereunder (subject to
the terms of such Lease).

 

(b)                                 No Grantor shall accept any note or other
instrument (except a check or other instrument for the immediate payment of
money) with respect to any Lease unless upon such Grantor’s receipt of any such
instrument unless otherwise agreed by the Agent or if such single instrument has
a face value that does not exceed $10,000,000, such Grantor promptly delivers
such instrument to the Agent, endorsed by such Grantor to the Agent in a manner
reasonably satisfactory in form and substance to the Agent.

 

(c)                                  Each Grantor represents and warrants to the
Agent and the other Secured Parties that all Goods that are covered by such
Leases and Chattel Paper are owned by such Grantor, free and clear of all Liens
other than Permitted Liens.

 

SECTION 13.                     Right to Cure.  The Agent may, in its reasonable
discretion, and shall, at the direction of the Required Lenders, pay any amount
or do any act required of any Grantor hereunder or under any other Loan Document
in order to preserve, protect, maintain or enforce the Secured Obligations, the
Collateral or the Agent’s Liens therein, and which any

 

10

--------------------------------------------------------------------------------


 

Grantor fails to pay or do following notice by the Agent to Grantors (unless an
Event of Default has occurred or is continuing, or unless the Agent, acting
reasonably, believes exigent circumstances may exist, in which events, no such
notice shall be required), including payment of any judgment against any
Grantor, any insurance premium, any warehouse charge, any finishing or
processing charge, any landlord’s or bailee’s claim, and any other Lien upon or
with respect to the Collateral.  All payments that the Agent makes in accordance
with this Section 13 and all documented out-of-pocket costs and expenses that
the Agent pays or incurs in connection with any action taken by it hereunder
shall be charged as a U.S. Revolving Loan, and the Agent agrees to notify the
U.S. Borrowers thereof; provided that neither the Agent’s right to make any such
payments and charge the same as a U.S. Revolving Loan, nor the U.S. Borrowers’
obligation to repay any such U.S. Revolving Loan, shall be conditioned in any
way upon the Agent’s providing such notification.  Any payment made or other
action taken by the Agent under this Section 13 shall be without prejudice to
any right to assert an Event of Default hereunder and to proceed thereafter as
herein provided.

 

SECTION 14.                     Power of Attorney.  Each Grantor hereby appoints
the Agent and the Agent’s designee as such Grantor’s attorney, with power
exercisable upon the occurrence and during the continuance of an Event of
Default:  (a) to endorse such Grantor’s name on any checks, notes, acceptances,
money orders, or other forms of payment or security that come into the Agent’s
or any of the other Secured Parties’ possession; (b) to sign such Grantor’s name
on any invoice, bill of lading, warehouse receipt or other negotiable or
non-negotiable Document constituting the Collateral, on drafts against
customers, on assignments of Accounts, on notices of assignment, financing
statements and other public records and to file any such financing statements by
electronic means with or without a signature as authorized or required by
applicable law or filing procedure; (c)  to notify the post office authorities
to change the address for delivery of such Grantor’s mail to an address
designated by the Agent and to receive, open and dispose of all mail addressed
to such Grantor; (d) to send requests for verification of Accounts and Leases
(other than Accounts and Leases subject to any Securitization Transactions) to
Account Debtors and lessees; (e)  to complete in such Grantor’s name or the
Agent’s name, any order, sale, lease or transaction, obtain the necessary
Documents in connection therewith, and collect the proceeds thereof; (f)  to
clear Inventory through customs in such Grantor’s name, the Agent’s name or the
name of the Agent’s designee, and to sign and deliver to customs officials
powers of attorney in such Grantor’s name for such purpose; (g) to the extent
that such Grantor’s authorization given in Section 3(f) of this Agreement is not
sufficient, to file such financing statements with respect to this Agreement;
and (h) to do all things necessary to carry out the Credit Agreement, this
Agreement and the other Loan Documents in accordance with the terms thereof. 
Each Grantor ratifies and approves all acts of such attorney.  This power, being
coupled with an interest, is irrevocable until the Credit Agreement has been
terminated and Full Payment of the Obligations has occurred.

 

SECTION 15.                     The Agent’s and the Other Secured Parties’
Rights, Duties and Liabilities.  (a) As between the Grantors and the Secured
Parties, each Grantor assumes all responsibility and liability arising from or
relating to the use, sale, lease, license or other disposition of the
Collateral.  None of the Secured Obligations shall be affected by any failure of
the Agent or any of the other Secured Parties to take any steps to perfect the
Agent’s Liens or to collect or realize upon the Collateral, nor shall loss of or
damage to the Collateral release any Grantor from any of the Secured
Obligations.  Following the occurrence and during the

 

11

--------------------------------------------------------------------------------


 

continuation of an Event of Default, the Agent may (but shall not be required
to), and at the direction of the Required Lenders shall, without notice to
(except as required under the Credit Agreement or under any applicable law) or
consent from any Grantor, sue upon or otherwise collect, extend the time for
payment of, modify or amend the terms of, compromise or settle for cash, credit,
or otherwise upon any terms, grant other indulgences, extensions, renewals,
compositions, or releases, and take or omit to take any other action with
respect to the Collateral, any security therefor, any agreement relating
thereto, any insurance applicable thereto, or any Person liable directly or
indirectly in connection with any of the foregoing, without discharging or
otherwise affecting the liability of Grantors for the Secured Obligations, or
any other agreement now or hereafter existing between any of the Secured Parties
and any Grantor.

 

(b)                                 It is expressly agreed by each Grantor that,
anything herein to the contrary notwithstanding, such Grantor shall remain
liable under each Lease and each of its other contracts, agreements and licenses
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder.  Neither the Agent nor any of the other Secured
Parties shall have any obligation or liability under any Lease, contract,
agreement or license by reason of or arising out of this Agreement or the
granting herein of a Lien thereon or the receipt by the Agent or any of the
other Secured Parties of any payment relating to any Lease, contract, agreement
or license pursuant hereto.  Neither the Agent nor any of the other Secured
Parties shall be required or obligated in any manner to perform or fulfill any
of the obligations of any Grantor under or pursuant to any Lease, contract,
agreement or license, or to make any payment, or to make any inquiry as to the
nature or the sufficiency of any payment received by it or the sufficiency of
any performance by any party under any Lease, contract, agreement or license, or
to present or file any claims, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.

 

(c)                                  With respect to Accounts and Leases, in
each case not subject to any Securitization Transaction or Like-Kind Exchange,
the Agent may, at any time after an Event of Default shall have occurred and be
continuing (or if any rights of set-off (other than set-offs against an Account
arising under the contract giving rise to the same Account) or contra accounts
may be asserted with respect to the following), without prior notice to any
Grantor, notify Account Debtors, parties to Leases and other Persons obligated
on the Collateral that the Agent has a security interest therein, and that
payments shall be made directly to the Agent, for the benefit of the Secured
Parties.  Upon the request of the Agent, each Grantor shall so notify Account
Debtors and other Persons obligated on such Collateral.  Once any such notice
has been given to any Account Debtor or other Person obligated on such
Collateral and while any Event of Default exists and is continuing, no Grantor
shall give any contrary instructions to such Account Debtor or other Person
without the Agent’s prior written consent.

 

(d)                                 With respect to Accounts and Leases, in each
case not subject to any Securitization Transaction or Like-Kind Exchange, in
connection with any audit, inspection or appraisal under, and subject to the
terms of, Section 7.9 of the Credit Agreement, the Agent may at any time in the
Agent’s own name, or in the name of any Grantor, following consultation with and
notice to the Grantors, or without such notice and consultation during the
continuance of an Event of Default, communicate with Account Debtors, parties to
Leases, contracts, agreements or licenses to which such Grantor is a party, and
obligors in respect of Instruments to verify with

 

12

--------------------------------------------------------------------------------


 

such Persons, to the Agent’s satisfaction, the existence, amount and terms of
Accounts, Leases, contracts and agreements, payment intangibles, Instruments or
Chattel Paper.  Grantors shall deliver to the Agent, at their own expense, the
results of each physical verification, if any, which any Grantor may in its
discretion have made, or caused any other Person to have made on its behalf, of
all or any portion of the Inventory.

 

SECTION 16.                     Patent, Trademark and Copyright Collateral. 
(a) Each Grantor represents and warrants to the Agent and the other Secured
Parties that (i) as of the Agreement Date, such Grantor does not have any
interest in, or title to, any material issued or applied-for patents, registered
or applied-for trademarks or registered or applied-for copyrights except as set
forth in Schedule III hereto, and (ii) this Agreement, together with the filing
of the financing statements referred to in Section 3(f) of this Agreement, the
recording of the U.S. Intellectual Property Security Agreement with the United
States Patent and Trademark Office and subsequent filings for any hereafter
acquired, issued or applied-for patents, registered or applied-for trademarks or
issued or applied-for copyrights, are effective to create valid, perfected,
first priority (subject to Permitted Liens) and continuing Liens in favor of the
Agent on such material patents, trademarks and copyrights.

 

(b)                                 Each Grantor shall notify the Agent promptly
if it knows that any application or registration relating to any material
patent, trademark or copyright (now or hereafter existing) owned or licensed by
such Grantor will become abandoned or dedicated, or of any material and adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office, or any court) regarding
such Grantor’s ownership of any material patent, trademark or copyright, its
right to register the same, or to keep and maintain the same.

 

(c)                                  If, before Full Payment of the Obligations
and the termination of the Lenders’ commitments to lend under the Credit
Agreement, any Grantor shall obtain ownership of any additional issued or
applied-for patent, registered or applied-for trademark or issued or applied-for
copyright (except to the extent any application for a trademark is excluded from
the definition of “Collateral” under subclause (c) of Section 2 of this
Agreement), with respect to goods sold in such Grantor’s business, the Agent
shall have a Lien in, and the provisions of Section 2 shall automatically apply
to, such issued or applied-for patent, registered or applied-for trademark or
issued or applied-for copyright, and also to any composite marks or other marks
of such Grantor which are confusingly similar to such mark, and such Grantor
shall give to the Agent prompt written notice of such ownership within thirty
(30) days of the end of each calendar year (or more frequently upon the request
of the Agent, if an Event of Default has occurred and is continuing) in which
such Grantor obtains ownership of such patent, trademark, or copyright.  This
Section 16(c) shall not apply to trademarks which are owned by others and
licensed to any Grantor.

 

(d)                                 Each Grantor authorizes the Agent to modify
this Agreement by amending Schedule III to include any additional issued or
applied-for patents, registered or applied-for copyrights or registered or
applied-for trademarks (other than any “intent-to-use” United States of America
based trademark or service mark application, until such time that a statement of
use has been filed with the United States Patent and Trademark Office for such
application) owned

 

13

--------------------------------------------------------------------------------


 

by such Grantor and not included in Schedule III, and to have this Agreement, as
amended, or any other document evidencing the security interest granted therein,
recorded in the U.S. Patent and Trademark Office at the expense of such
Grantor.  The Agent shall provide notice to the Grantors of any amendment or
modification to be effected pursuant to this Section.

 

(e)                                  Upon written request of the Agent, each
Grantor shall execute and deliver any and all security agreements and other
notices of the Agent’s Liens as the Agent may reasonably request to evidence the
Agent’s Lien on such patent, trademark or copyright, and the General Intangibles
of such Grantor relating thereto or represented thereby.

 

(f)                                   Each Grantor shall take all actions
reasonably necessary or reasonably requested by the Agent to maintain and pursue
each application, to obtain the relevant registration and to maintain the
registration of each of the patents, trademarks and copyrights (now or hereafter
existing), including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings, unless such Grantor shall determine that such patent, trademark or
copyright is not material to the conduct of its business.

 

(g)                                  In the event that any Grantor has knowledge
that any of the material patent, trademark or copyright Collateral is infringed
upon, or misappropriated or diluted by a third party, such Grantor shall notify
the Agent promptly after such Grantor learns thereof.  Each Grantor shall,
unless it shall reasonably determine that such patent, trademark or copyright
Collateral is not material to the conduct of its business or operations,
promptly take commercially reasonable actions including such actions as the
Agent shall reasonably request under the circumstances to protect such patent,
trademark or copyright Collateral.

 

SECTION 17.                     Voting Rights; Dividends; Etc.

 

(a)                                 So long as no Event of Default shall have
occurred and be continuing, each Grantor (i) shall be entitled to exercise any
and all voting and other consensual rights pertaining to the Security Collateral
of such Grantor or any part thereof for any purpose; provided, however, that
such Grantor will not exercise or refrain from exercising any such right if such
action would have a material adverse effect on the value of the Security
Collateral or any part thereof and (ii) shall be entitled to receive and retain
any and all dividends, interest and other distributions paid in respect of the
Security Collateral of such Grantor if and to the extent that the payment
thereof is not otherwise prohibited by the terms of the Loan Documents; provided
that such Grantor shall deliver and pledge to the Agent any such dividends or
distributions payable in the form of stock to the extent required hereunder.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, all rights of each Grantor (i) to exercise
or refrain from exercising the voting and other consensual rights that it would
otherwise be entitled to exercise pursuant to Section 17(a)(i) shall, upon
written notice to such Grantor by the Agent, cease and (ii) to receive the
dividends, interest and other distributions that it would otherwise be
authorized to receive and retain pursuant to Section 17(a)(ii) shall
automatically cease, and all such rights shall thereupon become vested in the
Agent, which shall thereupon have the sole right to exercise or refrain from

 

14

--------------------------------------------------------------------------------


 

exercising such voting and other consensual rights and to receive and hold as
Security Collateral such dividends, interest and other distributions.

 

SECTION 18.                     Indemnification.  In any suit, proceeding or
action brought by the Agent or any of the other Secured Parties relating to any
Collateral for any sum owing with respect thereto or to enforce any rights or
claims with respect thereto, each Grantor jointly and severally agrees to save,
indemnify and keep the Agent and the other Secured Parties harmless from and
against all expense (including reasonable and documented attorneys’ fees and
expenses), loss or damage suffered by reason of any defense, setoff,
counterclaim, recoupment or reduction of liability whatsoever of the Account
Debtor or other Person obligated on the Collateral, arising out of a breach by
any Grantor of any obligation thereunder or arising out of any other agreement,
indebtedness or liability at any time owing to, or in favor of, such obligor or
its successors from any Grantor, except in the case of the Agent or any of the
other Secured Parties, to the extent such expense, loss, or damage is
attributable to the gross negligence, bad faith or willful misconduct of the
Agent or such other Secured Party.  All such obligations of Grantors shall be
and remain enforceable against and only against Grantors and shall not be
enforceable against the Agent or any of the other Secured Parties.

 

SECTION 19.                     Limitation on Liens on Collateral.  No Grantor
will create, permit or suffer to exist, and will defend the Collateral against,
and take such other action as is necessary to remove, any Lien on the Collateral
except Permitted Liens, and will defend the right, title and interest of the
Agent and the other Secured Parties in and to any of such Grantor’s rights under
the Collateral against the claims and demands (other than Permitted Liens) of
all Persons whomsoever.

 

SECTION 20.                     Extensions.  The Agent may grant extensions of
time for the creation and perfection of security interests in, or obtaining a
delivery of documents or other deliverables with respect to, particular assets
of any Grantor where it determines that (x) such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or any other Security Documents
or (y) such an extension is otherwise appropriate.

 

SECTION 21.                     Remedies; Rights Upon Default.  (a) In addition
to all other rights and remedies granted to it under this Agreement, the Credit
Agreement, the other Loan Documents and under any other instrument or agreement
securing, evidencing or relating to any of the Secured Obligations or pursuant
to any other applicable law, if any Event of Default shall have occurred and be
continuing, the Agent may exercise all rights and remedies of a secured party
under the UCC.  Without limiting the generality of the foregoing, each Grantor
expressly agrees that, if any Event of Default shall have occurred and be
continuing, the Agent, without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon such Grantor or any other Person
(all and each of which demands, advertisements and notices are hereby expressly
waived to the maximum extent permitted by the UCC and other applicable law), may
forthwith enter upon the premises of such Grantor where any Collateral is
located through self-help, without judicial process, without first obtaining a
final judgment or giving such Grantor or any other Person notice and opportunity
for a hearing on the Agent’s claim or action and may collect, receive, assemble,
process, appropriate and realize upon the Collateral, or any part thereof, and

 

15

--------------------------------------------------------------------------------


 

may forthwith sell, lease, license, assign, give an option or options to
purchase, or sell or otherwise dispose of and deliver said Collateral (or
contract to do so), or any part thereof, in one or more parcels at a public or
private sale or sales, at any exchange at such prices as it may deem acceptable,
for cash or on credit or for future delivery without assumption of any credit
risk.  If any Collateral is sold on terms other than payment in full at the time
of sale, no credit shall be given against the Obligations until the Agent or the
other Secured Parties receive payment, and if the buyer defaults in payment, the
Agent may resell the Collateral without further notice to any Grantor.  The
Agent or any of the other Secured Parties shall have the right upon any such
public sale or sales and, to the extent permitted by law, upon any such private
sale or sales, to purchase for the benefit of the Agent and the other Secured
Parties, the whole or any part of said Collateral so sold, free of any right or
equity of redemption, which equity of redemption each Grantor hereby releases. 
Such sales may be adjourned and continued from time to time with or without
notice.  The Agent shall have the right to conduct such sales on premises of any
Grantor or elsewhere and shall have the right to use any Grantor’s premises
without charge for such time or times as the Agent deems necessary or advisable.

 

(b)                                 Each Grantor further agrees, at the Agent’s
request following the occurrence and during the continuance of an Event of
Default, to assemble the Collateral and make it available to the Agent at a
place or places designated by the Agent which are reasonably convenient to the
Agent and such Grantor, whether at such Grantor’s premises or elsewhere.  Until
the Agent is able to effect a sale, lease, or other disposition of the
Collateral, the Agent shall have the right to hold or use the Collateral, or any
part thereof, to the extent that it deems appropriate for the purpose of
preserving the Collateral or its value or for any other purpose deemed
appropriate by the Agent.  The Agent shall have no obligation to any Grantor to
maintain or preserve the rights of such Grantor as against third parties with
respect to the Collateral while the Collateral is in the possession of the Agent
or marshal any Collateral for the benefit of any Person.  In the event the Agent
seeks to take possession of all or any portion of the Collateral by judicial
process, each Grantor irrevocably waives (i) any demand for possession prior to
the commencement of any suit or action to recover the Collateral and (ii) any
requirement that the Agent retain possession and not dispose of any Collateral
until after trial or final judgment.  The Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of the Collateral and to
enforce any of the Agent’s remedies (for the benefit of the Agent and the other
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment.  The Agent shall apply the net proceeds of any
such collection, recovery, receipt, appropriation, realization or sale to the
Secured Obligations first to all expenses of collection, recovery, receipt,
appropriation, realization or sale, including reasonable attorneys’ fees, and
then as provided in the Credit Agreement, and only after so paying over such net
proceeds, and after the payment by the Agent of any other amount required by any
provision of law, need the Agent account for the surplus, if any, to the
applicable Grantor.  To the maximum extent permitted by applicable law, each
Grantor waives all claims, damages, and demands against the Agent or any of the
other Secured Parties arising out of the repossession, retention or sale of the
Collateral except such as arise solely out of the gross negligence, bad faith or
willful misconduct of the Agent or such Secured Party as finally determined by a
court of competent jurisdiction.  Each Grantor agrees that ten (10) days prior
notice by the Agent of the time and place of any public sale or of the time
after which a private sale may take place is reasonable notification of such
matters.  Each Grantor shall remain liable, jointly and severally with the other
Grantors, for any deficiency if the proceeds of any sale or

 

16

--------------------------------------------------------------------------------


 

disposition of the Collateral are insufficient to pay all Secured Obligations,
including any attorneys’ fees or other expenses (to the extent provided for
herein or in the Credit Agreement) incurred by the Agent or any of the other
Secured Parties to collect such deficiency.

 

(c)                                  Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Agreement or any Collateral.

 

(d)                                 To the extent that applicable law imposes
duties on the Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is not commercially unreasonable
for the Agent (a) to fail to incur expenses reasonably deemed significant by the
Agent to prepare the Collateral for disposition or otherwise to complete raw
material or work in process into finished goods or other finished products for
disposition, (b) to fail to obtain third party consents for access to the
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of the Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on the Collateral or to remove Liens on or any adverse claims against the
Collateral, (d) to exercise collection remedies against Account Debtors and
other Persons obligated on the Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of the Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other Persons, whether or not in the same business as any Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(g) to hire one or more professional auctioneers to assist in the disposition of
the Collateral, whether or not the Collateral is of a specialized nature, (h) to
dispose of the Collateral by utilizing Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(i) to dispose of assets in wholesale rather than retail markets, (j) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(k) to purchase insurance or credit enhancements to insure the Agent against
risks of loss, collection or disposition of the Collateral or to provide to the
Agent a guaranteed return from the collection or disposition of the Collateral,
(l) to dispose of Leases, Inventory and related Collateral in one or more
portfolio sales or in individual sale transactions, or (m) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Agent in the
collection or disposition of any of the Collateral.  Each Grantor acknowledges
that the purpose of this Section 21(d) is to provide non-exhaustive indications
of what actions or omissions by the Agent would not be commercially unreasonable
in the Agent’s exercise of remedies against the Collateral and that other
actions or omissions by the Agent shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 21(d).  Without
limitation upon the foregoing, nothing contained in this Section 21(d) shall be
construed to grant any rights to any Grantor or to impose any duties on the
Agent that would not have been granted or imposed by this Agreement or by
applicable law in the absence of this Section 21(d).

 

SECTION 22.                     Grant of License to Use Proprietary Rights. 
Solely for the purpose of enabling the Agent to exercise rights and remedies
under Section 21 hereof (including, without limiting the terms of Section 21
hereof, in order to take possession of, hold, preserve, process, assemble,
prepare for sale, market for sale, sell or otherwise dispose of the Collateral),

 

17

--------------------------------------------------------------------------------


 

effective solely upon the occurrence and during the continuance of an Event of
Default and exercisable at such time as the Agent shall be otherwise lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Agent, for the benefit of the Secured Parties, an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to such
Grantor) to use, license or sublicense any Proprietary Rights now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.

 

SECTION 23.                     Limitation on the Agent’s and the Other Secured
Parties’ Duty in Respect of Collateral.  The Agent and each other Secured Party
shall use reasonable care with respect to the Collateral in its possession or
under its control.  Neither the Agent nor any of the other Secured Parties shall
have any other duty as to any Collateral in its possession or control or in the
possession or control of the Agent or nominee of the Agent or such other Secured
Party, or any income thereon or as to the preservation of rights against prior
parties or any other rights pertaining thereto.

 

SECTION 24.                     Miscellaneous.

 

(a)                                 Reinstatement.  This Agreement shall remain
in full force and effect and continue to be effective should any petition be
filed by or against any Grantor for liquidation or reorganization, should any
Grantor become insolvent or make an assignment for the benefit of any creditor
or creditors or should a receiver or trustee be appointed for all or any
significant part of such Grantor’s assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

(b)                                 Notices.  Except as otherwise provided
herein, whenever it is provided herein that any notice, demand, request,
consent, approval, declaration or other communication shall or may be given to
or served upon any of the parties by any other party, or whenever any of the
parties desires to give and serve upon any other party any communication with
respect to this Agreement, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be given in the
manner, and deemed received, as provided for in the Credit Agreement.

 

(c)                                  Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in a manner as to be effective
and valid under applicable law, but if any provision of this Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Agreement. 
This Agreement is to be read, construed and applied together with the Credit
Agreement and the other Loan Documents which, taken together, set forth the
complete understanding and agreement of the Agent, the other

 

18

--------------------------------------------------------------------------------


 

Secured Parties and Grantors with respect to the matters referred to herein and
therein; provided that, in the event of any conflict between the terms of this
Agreement and the Credit Agreement, the terms of the Credit Agreement shall
govern.

 

(d)                                 No Waiver; Cumulative Remedies; Amendments
and Additional Grantors.

 

(i)                                     Neither the Agent nor any of the other
Secured Parties shall by any act, delay, omission or otherwise be deemed to have
waived any of its rights or remedies hereunder, and no waiver shall be valid
unless in writing, signed by the Agent and then only to the extent therein set
forth.  A waiver by the Agent of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the Agent
would otherwise have had on any future occasion.  No failure to exercise nor any
delay in exercising, on the part of the Agent or any of the other Secured
Parties, any right, power or privilege hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law.

 

(ii)                                  None of the terms or provisions of this
Agreement may be waived, altered, modified or amended except by an instrument in
writing, duly executed by the Agent and Grantors.  Upon the execution and
delivery by any Person of a security agreement supplement in substantially the
form of Exhibit A hereto (each a “Security Agreement Supplement”), such Person
shall be referred to as an “Additional Grantor” and shall be and become a
Grantor hereunder, and each reference in this Agreement and the other Loan
Documents to “Grantor” shall also mean and be a reference to such Additional
Grantor, each reference in this Agreement and the other Loan Documents to the
“Collateral” shall also mean and be a reference to the Collateral granted by
such Additional Grantor and each reference in this Agreement to a Schedule shall
also mean and be a reference to the schedules attached to such Security
Agreement Supplement.

 

(e)                                  Limitation by Law.  All rights, remedies
and powers provided in this Agreement may be exercised only to the extent that
the exercise thereof does not violate any applicable provision of law, and all
the provisions of this Agreement are intended to be subject to all applicable
mandatory provisions of law that may be controlling and to be limited to the
extent necessary so that they shall not render this Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.

 

(f)                                   Termination of this Agreement; Releases.

 

(i)                                     Subject to Section 24(a) hereof, this
Agreement shall terminate upon Full Payment of the Obligations and the
termination of the Lenders’ commitments to lend under the Credit Agreement.

 

(ii)                                  The Agent shall release, subject to the
satisfaction of all conditions to release (if any) set forth in the Credit
Agreement, including the continuance of the applicable Agent’s Lien in any
proceeds of released Collateral, any such Agent’s Liens

 

19

--------------------------------------------------------------------------------


 

upon any applicable Collateral pursuant to the terms of Section 13.11 of the
Credit Agreement.

 

(iii)                               Upon any Collateral being or becoming an
Excluded Asset, the Lien created hereby on such Collateral shall automatically
terminate and be released without further actions by any Person.  In connection
therewith, the Agent, at the request and sole expense of the applicable Grantor,
shall promptly execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable to evidence such termination and
release in accordance with Section 13.11 of the Credit Agreement.

 

(g)                                  Successors and Assigns.  This Agreement and
all obligations of each Grantor hereunder shall be binding upon and inure to the
benefit of the successors and assigns of such Grantor (including any
debtor-in-possession on behalf of such Grantor) and shall, together with the
rights, remedies and obligations of the Agent hereunder, inure to the benefit of
and be binding upon the Secured Parties, all future holders of any instrument
evidencing any of the Secured Obligations and their respective successors and
assigns.  No sales of participations, other sales, assignments, transfers or
other dispositions of any agreement governing or instrument evidencing the
Secured Obligations or any portion thereof or interest therein shall in any
manner affect the Lien granted to the Agent, for the benefit of the Secured
Parties, hereunder.  Except as expressly permitted by the terms of the Credit
Agreement, no Grantor may assign, sell, hypothecate or otherwise transfer any
interest in or obligation under this Agreement.

 

(h)                                 Counterparts.  This Agreement may be
authenticated in any number of separate counterparts, each of which shall
collectively and separately constitute one and the same agreement.  This
Agreement may be authenticated by manual signature, facsimile or electronic
means, all of which shall be equally valid.

 

(i)                                     Governing Law.

 

(i)                                     THIS AGREEMENT SHALL BE INTERPRETED AND
THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK; PROVIDED, THAT TO THE EXTENT THE LAWS OF ANY
JURISDICTION OTHER THAN NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY,
PERFECTION OR EFFECT OF PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL
MATTERS AFFECTING ENFORCEMENT OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH
OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO THAT EXTENT.

 

(ii)                                  ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA LOCATED IN
NEW YORK COUNTY, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE
GRANTORS AND THE AGENT CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE GRANTORS AND THE
AGENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF
VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT

 

20

--------------------------------------------------------------------------------


 

MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.
NOTWITHSTANDING THE FOREGOING:  (x) THE AGENT SHALL HAVE THE RIGHT TO BRING ANY
ACTION OR PROCEEDING AGAINST ANY GRANTOR OR ANY PROPERTY IN THE COURTS OF ANY
OTHER JURISDICTION THE AGENT DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE
ON THE COLLATERAL OR OTHER SECURITY FOR THE SECURED OBLIGATIONS AND (y) EACH OF
THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN
THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE THOSE JURISDICTIONS.

 

(iii)                               SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK SHALL APPLY TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.  EACH GRANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO THE BORROWERS’ AGENT AT
ITS ADDRESS SET FORTH IN SECTION 14.8 OF THE CREDIT AGREEMENT AND SERVICE SO
MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE
BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE PREPAID. NOTHING CONTAINED HEREIN
SHALL AFFECT THE RIGHT OF THE AGENT TO SERVE LEGAL PROCESS BY ANY OTHER MANNER
PERMITTED BY LAW.

 

(j)                                    Waiver of Jury Trial.  THE GRANTORS AND
THE AGENT EACH IRREVOCABLY WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE.  THE GRANTORS AND THE AGENT EACH AGREES THAT ANY SUCH CLAIM OR
CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING
THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL
BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

 

(k)                                 Section Titles.  The Section titles
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.

 

21

--------------------------------------------------------------------------------


 

(l)                                     No Strict Construction.  The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Agreement.

 

(m)                             Advice of Counsel.  Each of the parties
represents to each other party hereto that it has discussed this Agreement and,
specifically, the provisions of Sections 24(i) and Section 24(j), with its
counsel.

 

(n)                                 Benefit of the Secured Parties.  All Liens
granted or contemplated hereby shall be for the benefit of the Secured Parties
and all proceeds or payments realized from the Collateral in accordance herewith
shall be applied to the Secured Obligations in accordance with the terms of the
Credit Agreement and the other Loan Documents.

 

(o)                                 Consent to Pledge of Partnership Units.  In
connection with the transactions contemplated under the Loan Documents, United
Rentals Financing Limited Partnership hereby consents to United Rentals of Nova
Scotia (No. 2), ULC entering into a partnership interest pledge agreement
whereby it pledges all of its partnership units in UR Canadian Financing
Partnership.

 

SECTION 25.                     Amendment and Restatement.  On the date hereof,
the Existing Security Agreement is hereby amended, restated and superseded in
its entirety by this Agreement.  The parties hereto acknowledge and agree that
(i) this Agreement and the other Loan Documents executed and delivered in
connection herewith do not constitute a novation, payment and reborrowing, or
termination of the “Obligations” (as defined under the Existing Credit
Agreement) or the “Secured Obligations” (as defined under the Existing Security
Agreement) or any of the other Loan Documents; (ii) such “Obligations” and
“Secured Obligations” are in all respects continuing  (as amended and restated
on the date hereof); and (iii) the security interests, Lien and pledge granted
under the Existing Security Agreement and the other Loan Documents are in all
respects continuing and in full force and effect and are hereby fully ratified
and affirmed in favor of the Agent, for the benefit of the Secured Parties. 
Without limiting the foregoing, each of the Grantors hereby fully and
unconditionally ratifies and affirms this Agreement and agrees that all security
interests, Liens and pledges granted hereunder and under the Existing Security
Agreement shall from and after the date hereof secure all Secured Obligations
hereunder and under the other Loan Documents.

 

[Remainder of page intentionally left blank]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

GRANTORS:

 

 

 

 

 

UNITED RENTALS, INC.

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

UNITED RENTALS (NORTH AMERICA), INC.

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

UNITED RENTALS FINANCING LIMITED PARTNERSHIP

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

UNITED RENTALS (DELAWARE), INC.

 

 

 

 

 

By:

/s/ Irene Moshouris

 

Name:

Irene Moshouris

 

Title:

Vice President and Treasurer

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED U.S. SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

UNITED RENTALS HIGHWAY TECHNOLOGIES GULF, LLC

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED U.S. SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

UNITED RENTALS REALTY, LLC

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED U.S. SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

AGENT:

 

 

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

By:

/s/ Cynthia G. Stannard

 

 

Name:

Cynthia G. Stannard

 

 

Title:

Sr. Vice President

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED U.S. SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE I
to
AGREEMENT

 

PLEDGED EQUITY AND PLEDGED DEBT

 

PART I

 

Issued and Outstanding Stock

 

Issuer

 

Certificate No.

 

No. of
Shares

 

Grantor

 

Issued

 

Outstanding

United Rentals of Canada, Inc.(1)

 

C-1
C-2
C-3
C-4

 

10,870

202.34

132.39

122.31

 

United Rentals Highway Technologies Gulf, LLC

 

11, 327.04

 

11, 327.04

United Rentals (Delaware), Inc.

 

P-1

 

30,000 (preferred stock)

 

United Rentals (North America), Inc.

 

30,000

 

30,000

United Rentals Highway Technologies Gulf, LLC(2)

 

N/A

 

10,000

 

United Rentals (North America), Inc.

 

10,000

 

10,000

United Rentals (North America), Inc.

 

2

 

100

 

United Rentals, Inc.

 

100

 

100

 

Partnership and Membership Interests

 

Name of Company

 

Interest

UR Canadian Financing Partnership(3)

 

United Rentals Financing Limited Partnership — 99.898% interest (certificate
nos. 17,18,19; total units: 15,828,268)

United Rentals Receivables LLC II

 

United Rentals (North America), Inc. is the sole member and United Rentals, Inc.
is the manager

United Rentals Realty, LLC

 

United Rentals (North America), Inc. is the sole member and United Rentals, Inc.
is the manager

 

--------------------------------------------------------------------------------

(1)  Only 65% will be pledged to secure U.S. Obligations and 100% to secure
Canadian Obligations

 

(2)  Only 65% will be pledged to secure U.S. Obligations and 100% to secure
Canadian Obligations.

 

(3)  Only 65% will be pledged to secure U.S. Obligations and 100% to secure
Canadian Obligations

 

--------------------------------------------------------------------------------


 

PART II

 

Pledged Debt

 

Amended and Restated Global Intercompany Note, dated April 30, 2012.

 

--------------------------------------------------------------------------------


 

SCHEDULE II
to
AGREEMENT

 

JURISDICTIONS OF ORGANIZATION

 

Grantor

 

State/Province of
Organization

 

Type of Entity

 

Organizational I.D.

United Rentals, Inc.

 

Delaware

 

Corporation

 

2922505

United Rentals (North America), Inc.

 

Delaware

 

Corporation

 

5111514

United Rentals (Delaware), Inc.

 

Delaware

 

Corporation

 

3465858

United Rentals Highway Technologies Gulf, LLC

 

Delaware

 

Limited Liability Company

 

3329406

United Rentals Financing Limited Partnership

 

Delaware

 

Limited Partnership

 

4257258

United Rentals Realty, LLC

 

Delaware

 

Limited Liability Company

 

4598063

 

--------------------------------------------------------------------------------


 

SCHEDULE III
to
AGREEMENT

 

PATENTS, TRADEMARKS AND COPYRIGHTS

 

Trademarks:

 

Grantor

 

Country

 

Mark

 

File Date

 

Application
#

 

Registration
#

 

Registration
Date

 

Classes
Combined

United Rentals, Inc.

 

ARGENTINA

 

UNITED RENTALS & Design

 

8/26/2014

 

3.348.578

 

 

 

 

 

043

United Rentals, Inc.

 

ARGENTINA

 

UNITED RENTALS & Design

 

1/13/2011

 

3.061.256

 

2609144

 

11/19/2013

 

037

United Rentals, Inc.

 

ARGENTINA

 

UNITED RENTALS & Design

 

11/29/1999

 

2254632

 

3.348.579

 

9/2/2004

 

42

United Rentals, Inc.

 

ARGENTINA

 

UNITED RENTALS & Design

 

1/13/2011

 

3061254

 

2492860

 

3/9/2012

 

35

United Rentals, Inc.

 

ARGENTINA

 

UNITED RENTALS & Design

 

11/29/1999

 

2254631

 

2601944

 

5/2/2001

 

37

United Rentals, Inc.

 

BRAZIL

 

UNITED RENTALS

 

4/12/2013

 

840.482.566

 

 

 

 

 

35

United Rentals, Inc.

 

BRAZIL

 

UNITED RENTALS & Design

 

4/12/2013

 

840.482.558

 

 

 

 

 

35

United Rentals, Inc.

 

BRAZIL

 

UNITED RENTALS

 

4/12/2013

 

840.482.582

 

1382524

 

4/8/2013

 

37

United Rentals, Inc.

 

BRAZIL

 

UNITED RENTALS

 

4/12/2013

 

840.482.604

 

1382525

 

4/8/2013

 

41

United Rentals, Inc.

 

BRAZIL

 

UNITED RENTALS

 

4/12/2013

 

840.482.639

 

1382644

 

4/8/2013

 

42

United Rentals, Inc.

 

BRAZIL

 

UNITED RENTALS

 

4/12/2013

 

840.482.655

 

 

 

 

 

44

United Rentals, Inc.

 

BRAZIL

 

UNITED RENTALS & Design

 

4/12/2013

 

840.482.531

 

 

 

 

 

37

United Rentals, Inc.

 

BRAZIL

 

UNITED RENTALS & Design

 

4/12/2013

 

840.482.523

 

 

 

 

 

41

United Rentals, Inc.

 

BRAZIL

 

UNITED RENTALS & Design

 

4/12/2013

 

840.482.515

 

 

 

 

 

42

United Rentals, Inc.

 

BRAZIL

 

UNITED RENTALS & Design

 

4/12/2013

 

840.482.507

 

 

 

 

 

44

United Rentals, Inc.

 

BRAZIL

 

LOCACAO ASSOCIADA (Portuguese Language)

 

5/16/2013

 

840.517.076

 

 

 

 

 

35

United Rentals, Inc.

 

BRAZIL

 

LOCACAO ASSOCIADA (Portuguese Language)

 

5/16/2013

 

840.517.033

 

 

 

 

 

37

United Rentals, Inc.

 

BRAZIL

 

LOCACAO ASSOCIADA (Portuguese Language)

 

5/16/2013

 

840.517.041

 

 

 

 

 

41

United Rentals, Inc.

 

BRAZIL

 

LOCACAO ASSOCIADA (Portuguese Language)

 

5/16/2013

 

840.517.050

 

 

 

 

 

42

United Rentals, Inc.

 

BRAZIL

 

LOCACAO ASSOCIADA (Portuguese Language)

 

5/16/2013

 

840.517.068

 

 

 

 

 

44

United Rentals, Inc.

 

CANADA

 

CORE 4

 

5/13/2014

 

1676754

 

 

 

 

 

N/A, N/A

United Rentals, Inc.

 

CANADA

 

DIRT CERT

 

5/13/2014

 

1676756

 

 

 

 

 

N/A, N/A

United Rentals, Inc.

 

CANADA

 

UNITED ACADEMY

 

5/12/2014

 

1676566

 

 

 

 

 

N/A, N/A

 

--------------------------------------------------------------------------------


 

Grantor

 

Country

 

Mark

 

File Date

 

Application
#

 

Registration
#

 

Registration
Date

 

Classes
Combined

United Rentals, Inc.

 

CANADA

 

L’ÉQUIPMENT QU’IL VOUS FAUT.NOUS L’ÁVONS!

 

7/18/2000

 

1067463

 

TMA567559

 

9/18/2002

 

N/A

United Rentals, Inc.

 

CANADA

 

PERCO

 

2/20/1992

 

0699348

 

TMA417372

 

9/24/1993

 

N/A

United Rentals, Inc.

 

CANADA

 

PERCO & Design

 

2/20/1992

 

0699245

 

TMA417370

 

9/24/1993

 

N/A

United Rentals, Inc.

 

CANADA

 

CONSIDER IT DONE

 

3/27/2006

 

1295239

 

TMA733843

 

2/3/2009

 

N/A

United Rentals, Inc.

 

CANADA

 

DESIGN MARK

 

4/24/1998

 

0876279

 

TMA518170

 

10/19/1999

 

N/A

United Rentals, Inc.

 

CANADA

 

THE RIGHT EQUIPMENT. RIGHT NOW!

 

3/29/2000

 

1052921

 

TMA575374

 

2/11/2003

 

N/A, N/A

United Rentals, Inc.

 

CANADA

 

TRUE CAST

 

6/6/2014

 

1680159

 

 

 

 

 

N/A, N/A

United Rentals, Inc.

 

CANADA

 

UNITED RENTALS

 

4/23/1998

 

0876152

 

TMA518086

 

10/18/1999

 

N/A

United Rentals, Inc.

 

CANADA

 

UNITED RENTALS THE RIGHT EQUIPMENT RIGHT NOW! & Design

 

11/2/2000

 

1081162

 

TMA598919

 

1/9/2004

 

N/A

United Rentals, Inc.

 

CANADA

 

UR CONTROL

 

7/2/2014

 

1683390

 

 

 

 

 

N/A

United Rentals, Inc.

 

CANADA

 

UR JOBSITE

 

6/11/2014

 

1680797

 

 

 

 

 

N/A

United Rentals, Inc.

 

CANADA

 

URdata

 

3/28/2000

 

1052617

 

TMA566254

 

8/22/2002

 

N/A

United Rentals, Inc.

 

CHILE

 

UNITED RENTALS

 

5/20/2014

 

1.107.696

 

 

 

 

 

35, 37, 41, 43, 44,

United Rentals, Inc.

 

CHINA

 

UNITED RENTALS

 

3/11/2013

 

12242839

 

 

 

 

 

35

United Rentals, Inc.

 

CHINA

 

UNITED RENTALS

 

3/11/2013

 

12242836

 

 

 

 

 

42

United Rentals, Inc.

 

CHINA

 

UNITED RENTALS

 

3/11/2013

 

12242837

 

 

 

 

 

41

United Rentals, Inc.

 

CHINA

 

UNITED RENTALS

 

3/11/2013

 

12242838

 

 

 

 

 

37

United Rentals, Inc.

 

CHINA

 

UNITED RENTALS & Design

 

3/11/2013

 

12242831

 

 

 

 

 

42

United Rentals, Inc.

 

CHINA

 

UNITED RENTALS & Design

 

3/11/2013

 

12242833

 

 

 

 

 

37

United Rentals, Inc.

 

CHINA

 

UNITED RENTALS

 

3/11/2013

 

12242835

 

 

 

 

 

44

United Rentals, Inc.

 

CHINA

 

绝对控制 (TOTAL CONTROL in Chinese Characters)

 

4/11/2013

 

12406890

 

 

 

 

 

42

United Rentals, Inc.

 

CHINA

 

联合租赁 (United Rentals in Chinese Characters)

 

4/11/2013

 

12406894

 

 

 

 

 

37

United Rentals, Inc.

 

COSTA RICA

 

UNITED RENTAL AND DESIGNS

 

11/24/1999

 

1999-0009837

 

123726

 

2/5/2001

 

 

United Rentals, Inc.

 

COSTA RICA

 

UNITED RENTALS & Design

 

11/24/1999

 

1999-0009836

 

124540

 

10/22/2001

 

42

United Rentals, Inc.

 

COSTA RICA

 

UNITED RENTALS & Design

 

11/24/1999

 

1999-0009838

 

124567

 

10/22/2001

 

37

United Rentals, Inc.

 

EL SALVADOR

 

UNITED RENTALS & Design

 

12/1/1999

 

E-8478-99

 

12 BOOK 166

 

2/4/2003

 

37

United Rentals, Inc.

 

EL SALVADOR

 

UNITED RENTALS & Design

 

12/1/1999

 

1999008477

 

E-8477-99

 

 

 

35

United Rentals, Inc.

 

EL SALVADOR

 

UNITED RENTALS & Design

 

12/1/1999

 

1999008479

 

 

 

 

 

42

 

--------------------------------------------------------------------------------


 

Grantor

 

Country

 

Mark

 

File Date

 

Application
#

 

Registration
#

 

Registration
Date

 

Classes
Combined

United Rentals, Inc.

 

EUROPEAN UNION (CTM)

 

UNITED RENTALS

 

3/7/2013

 

011636586

 

011636586

 

12/11/2013

 

35, 37, 41, 42, 44

United Rentals, Inc.

 

EUROPEAN UNION (CTM)

 

UNITED RENTALS & Design

 

3/7/2013

 

011636636

 

011636636

 

12/11/2013

 

35, 37, 41, 42, 44

United Rentals, Inc.

 

EUROPEAN UNION (CTM)

 

TOTAL CONTROL & Design

 

8/26/2013

 

012090056

 

012090056

 

5/14/2014

 

42

United Rentals, Inc.

 

HONDURAS

 

UNITED RENTALS & Design

 

5/18/2000

 

7244/2000

 

15.545

 

4/9/2010

 

35

United Rentals, Inc.

 

HONDURAS

 

UNITED RENTALS & Design

 

5/18/2000

 

7245/2000

 

7.329

 

12/27/2000

 

37

United Rentals, Inc.

 

HONDURAS

 

UNITED RENTALS & Design

 

5/18/2000

 

7246/2000

 

7.330

 

12/27/2000

 

42

United Rentals, Inc.

 

INDIA

 

UNITED RENTALS

 

3/15/2013

 

2496496

 

 

 

 

 

35, 37, 41, 42, 44

United Rentals, Inc.

 

INDIA

 

UNITED RENTALS & Design

 

3/15/2013

 

2496497

 

 

 

 

 

35, 37, 41, 42, 44

United Rentals, Inc.

 

INDIA

 

TOTAL CONTROL

 

3/15/2013

 

2496498

 

 

 

 

 

42

United Rentals, Inc.

 

INDIA

 

TOTAL CONTROL (in Hindi)

 

4/29/2013

 

2522122

 

 

 

 

 

42

United Rentals, Inc.

 

INDIA

 

UNITED RENTALS (in Hindi)

 

4/29/2013

 

2522123

 

 

 

 

 

35, 37, 41, 42, 44

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS

 

4/8/2013

 

1363045

 

145594

 

5/21/2014

 

35

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS & Design

 

 

 

 

 

 

 

 

 

35

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS

 

4/8/2013

 

1363046

 

1382524

 

 

 

37

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS

 

4/8/2013

 

1363047

 

1382525

 

 

 

41

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS

 

4/8/2013

 

1363048

 

1382644

 

 

 

42

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS

 

4/8/2013

 

1363051

 

13833046

 

7/18/2013

 

44

United Rentals, Inc.

 

MEXICO

 

CONSIDER IT DONE

 

5/22/2006

 

783726

 

957573

 

10/13/2006

 

37

United Rentals, Inc.

 

MEXICO

 

THE RIGHT EQUIPMENT. RIGHT NOW!

 

6/19/2000

 

0431682

 

681007

 

12/14/2000

 

42

United Rentals, Inc.

 

MEXICO

 

THE RIGHT EQUIPMENT. RIGHT NOW!

 

6/19/2000

 

0431685

 

680198

 

11/30/2000

 

37

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS & Design

 

4/19/2000

 

3900161.000

 

678920

 

11/28/2000

 

35

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS & Design

 

2/7/2000

 

409635

 

673099

 

9/29/2000

 

41

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS & Design

 

4/19/2000

 

0421989

 

660547

 

6/26/2000

 

40

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS & Design

 

2/7/2000

 

409634

 

696659

 

4/26/2001

 

42

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS & Design

 

2/7/2000

 

409633

 

669974

 

8/30/2000

 

37

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS &

 

2/7/2000

 

409632

 

673098

 

9/29/2000

 

39

 

--------------------------------------------------------------------------------


 

Grantor

 

Country

 

Mark

 

File Date

 

Application
#

 

Registration
#

 

Registration
Date

 

Classes
Combined

 

 

 

 

Design

 

 

 

 

 

 

 

 

 

 

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS EL EQUIPO ADECUADO. AL MOMENTO

 

11/19/2003

 

630143

 

848040

 

8/20/2004

 

43

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS EQUIPO ADECUADO. AL MOMENTO

 

11/19/2003

 

630144

 

848979

 

8/24/2004

 

35

United Rentals, Inc.

 

MEXICO

 

URDATA

 

7/4/2000

 

434407

 

730884

 

1/30/2002

 

42

United Rentals, Inc.

 

MEXICO

 

URDATA

 

7/4/2000

 

0434409

 

744011

 

4/30/2002

 

37

United Rentals, Inc.

 

MEXICO

 

PRIME

 

11/27/2014

 

1553660

 

 

 

 

 

37

United Rentals, Inc.

 

MEXICO

 

RSC

 

11/27/2014

 

1553659

 

 

 

 

 

39

United Rentals, Inc.

 

MEXICO

 

RSC EQUIPMENT RENTAL & Design

 

11/27/2014

 

1553662

 

 

 

 

 

37

United Rentals, Inc.

 

MEXICO

 

RSC EQUIPMENT RENTAL & Design

 

11/27/2014

 

1553661

 

 

 

 

 

35

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS EL MEJOR EQUIPO AHORITA! & Design

 

2/19/2003

 

588843

 

800860

 

7/23/2003

 

35

United Rentals, Inc.

 

NICARAGUA

 

UNITED RENTALS & Design

 

12/23/1999

 

99-04482

 

46612

 

1/24/2001

 

37

United Rentals, Inc.

 

NICARAGUA

 

UNITED RENTALS & Design

 

12/23/1999

 

99-04483

 

46613

 

1/24/2001

 

42

United Rentals, Inc.

 

NICARAGUA

 

UNITED RENTALS & Design

 

12/23/1999

 

99-04484

 

46614

 

1/24/2001

 

35

United Rentals, Inc.

 

PANAMA

 

UNITED RENTALS & Design

 

6/21/2000

 

108233

 

108233

 

11/20/2001

 

42

United Rentals, Inc.

 

PANAMA

 

UNITED RENTALS & design

 

6/21/2000

 

108235

 

108235

 

11/20/2001

 

35

United Rentals, Inc.

 

PANAMA

 

UNITED RENTALS & Design

 

6/21/2000

 

108234

 

108234

 

11/20/2001

 

37

United Rentals, Inc.

 

UNITED STATES

 

UNITED ACADEMY

 

12/16/2013

 

86/144,163

 

 

 

 

 

016, 041

United Rentals, Inc.

 

UNITED STATES

 

DIRT CERT

 

5/9/2014

 

86/277,011

 

 

 

 

 

16, 41

United Rentals, Inc.

 

UNITED STATES

 

CORE 4

 

5/9/2014

 

86/277,019

 

 

 

 

 

016, 041

United Rentals, Inc.

 

UNITED STATES

 

AXIOM

 

2/1/2011

 

85/231,517

 

4,203,041

 

9/4/2012

 

009, 042

United Rentals, Inc.

 

UNITED STATES

 

BECAUSE THERE’S NO TIME FOR DOWNTIME

 

2/18/2013

 

85/852,431

 

4,473,899

 

1/28/2014

 

037

United Rentals, Inc.

 

UNITED STATES

 

E2T

 

10/28/2009

 

77/859,863

 

3,840,358

 

8/31/2010

 

042

United Rentals, Inc.

 

UNITED STATES

 

GOT TOOLS?

 

4/14/2004

 

78/401,442

 

3,034,458

 

12/27/2005

 

037

United Rentals, Inc.

 

UNITED STATES

 

INFOMANAGER & Design

 

8/30/1991

 

74/199,553

 

1,765,625

 

4/20/1993

 

009

United Rentals, Inc.

 

UNITED STATES

 

LEASCO

 

2/28/2002

 

76/376,463

 

2,921,928

 

2/1/2005

 

037

United Rentals, Inc.

 

UNITED

 

MAKE IT RIGHT

 

8/8/2012

 

85/698,431

 

4,341,481

 

5/28/2013

 

036

 

--------------------------------------------------------------------------------


 

Grantor

 

Country

 

Mark

 

File Date

 

Application
#

 

Registration
#

 

Registration
Date

 

Classes
Combined

 

 

STATES

 

 

 

 

 

 

 

 

 

 

 

 

United Rentals, Inc.

 

UNITED STATES

 

NATIONAL PUMP & COMPRESSOR

 

12/3/2007

 

76/684,549

 

3,529,372

 

11/4/2008

 

035

United Rentals, Inc.

 

UNITED STATES

 

READY WHEN YOU ARE

 

11/22/2011

 

85/479,289

 

4,471,367

 

1/21/2014

 

037, 039, 040, 042, 044, 045

United Rentals, Inc.

 

UNITED STATES

 

RENTALMAN

 

10/26/2007

 

77/314,490

 

3,487,698

 

8/19/2008

 

009

United Rentals, Inc.

 

UNITED STATES

 

RSC & Design

 

7/7/1997

 

75/319,879

 

2,264,049

 

7/27/1999

 

035, 037, 042

United Rentals, Inc.

 

UNITED STATES

 

RSC

 

6/20/2005

 

78/654,302

 

3,403,076

 

3/25/2008

 

041

United Rentals, Inc.

 

UNITED STATES

 

RSC EQUIPMENT RENTAL

 

9/30/2004

 

78/492,574

 

3,313,502

 

10/16/2007

 

037, 039, 040, 044

United Rentals, Inc.

 

UNITED STATES

 

RSC EQUIPMENT RENTAL

 

9/30/2004

 

78/492,564

 

3,136,868

 

8/29/2006

 

035

United Rentals, Inc.

 

UNITED STATES

 

RSC RENTAL SERVICE CORPORATION & Design

 

8/1/1995

 

74/709,781

 

2,028,379

 

1/7/1997

 

037, 042

United Rentals, Inc.

 

UNITED STATES

 

THE RIGHT EQUIPMENT. RIGHT NOW!

 

2/17/2000

 

75/921,932

 

2,419,254

 

1/9/2001

 

035, 042

United Rentals, Inc.

 

UNITED STATES

 

THE UNDERGROUND EQUIPMENT SPECIALIST

 

7/21/1999

 

75/756,944

 

2,410,275

 

12/5/2000

 

037

United Rentals, Inc.

 

UNITED STATES

 

TOTAL CONTROL

 

5/7/2013

 

85/925,016

 

4,500,742

 

3/25/2014

 

042

United Rentals, Inc.

 

UNITED STATES

 

TOTAL CONTROL

 

4/30/2003

 

76/510,869

 

2,850,473

 

6/8/2004

 

009

United Rentals, Inc.

 

UNITED STATES

 

TRUE CAST

 

5/16/2013

 

85/933,838

 

4,523,322

 

4/29/2014

 

008, 009

United Rentals, Inc.

 

UNITED STATES

 

TRUE CAST

 

5/27/2011

 

85/332,396

 

4,207,189

 

9/11/2012

 

007

United Rentals, Inc.

 

UNITED STATES

 

UNITED GUARD

 

6/9/2011

 

85/342,236

 

4,083,970

 

1/10/2012

 

036

United Rentals, Inc.

 

UNITED STATES

 

UNITED ACADEMY

 

12/16/2013

 

86/144,163

 

 

 

 

 

016, 041

United Rentals, Inc.

 

UNITED STATES

 

UNITED RENTALS & Design

 

5/6/2013

 

85/924,283

 

4,513,570

 

4/15/2014

 

035, 041

United Rentals, Inc.

 

UNITED STATES

 

UNITED RENTALS & Design

 

6/6/2011

 

85/339,031

 

4,181,951

 

7/31/2012

 

035, 037, 043, 044

United Rentals, Inc.

 

UNITED STATES

 

UNITED RENTALS

 

3/5/1998

 

75/445,513

 

2,476,091

 

8/7/2001

 

035, 037, 042

United Rentals, Inc.

 

UNITED STATES

 

URDATA

 

3/24/2000

 

76/011,015

 

2,497,914

 

10/16/2001

 

035, 037

United Rentals, Inc.

 

UNITED STATES

 

US RENTALS & Design

 

2/25/1991

 

74/141,973

 

1,735,268

 

11/24/1992

 

037, 039

United Rentals, Inc.

 

UNITED STATES

 

YOU’RE BUILDING THE FUTURE. WE’RE HERE TO HELP.

 

9/11/2012

 

85/725,788

 

4,515,509

 

4/15/2014

 

035, 037, 044

United Rentals, Inc.

 

UNITED

 

Circle Design

 

3/12/1998

 

75/449,210

 

2,406,720

 

11/21/2000

 

035, 037, 042

 

--------------------------------------------------------------------------------


 

Grantor

 

Country

 

Mark

 

File Date

 

Application
#

 

Registration
#

 

Registration
Date

 

Classes
Combined

 

 

STATES

 

 

 

 

 

 

 

 

 

 

 

 

United Rentals, Inc.

 

UNITED STATES

 

RENT LESS. DO MORE.

 

9/10/2012

 

85/724,478

 

4,593,451

 

8/26/2014

 

042

United Rentals, Inc.

 

UNITED STATES

 

S.M.A.R.T. GPS

 

1/18/2013

 

85/827,019

 

4,607,399

 

9/16/2014

 

035

United Rentals, Inc.

 

UNITED STATES

 

SMART GPS

 

1/17/2013

 

85/825,570

 

4,607,398

 

9/16/2014

 

035

United Rentals, Inc.

 

UNITED STATES

 

UR CONTROL

 

1/7/2014

 

86/159,259

 

4,572,400

 

7/22/2014

 

042

United Rentals, Inc.

 

UNITED STATES

 

UR JOBSITE

 

6/11/2014

 

86/306,390

 

 

 

 

 

009

 

Patents:

 

Patent

 

Application
No.

 

Registration
No.

 

File Date

System and Method for Utilization-Based Computing of Emissions Attributable to
Specific Equipment

 

61390901

 

Pending

 

7-Oct-2010

 

Copyrights:

 

Grantor

 

Copyright

 

Registration Number

 

Date of
Publication

 

Description

United Rentals, Inc.

 

Total Control

 

TX5-866-708

 

10/23/2003

 

Computer program

United Rentals, Inc.

 

Total Control (2010 ed)

 

TXu001720977

 

10/4/2010

 

Computer program

 

--------------------------------------------------------------------------------


 

Exhibit A to the
Security Agreement

 

FORM OF SECURITY AGREEMENT SUPPLEMENT

 

[Date of Security Agreement Supplement]

 

To:    Bank of America, N.A., as Agent

 

Ladies and Gentlemen:

 

Reference is made to (i) Second Amended and Restated Credit Agreement, dated as
of March 31, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation (the “Company”), the other U.S.
Subsidiary Borrowers named therein (together with the Company, the “U.S.
Borrowers”), United Rentals of Canada, Inc., a corporation amalgamated under the
laws of the Province of Ontario (the “Canadian Borrower”), United Rentals
Financing Limited Partnership, a Delaware partnership (the “Specified Loan
Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Agent and (ii) the Second Amended and Restated Security Agreement dated
as of March 31, 2015 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) made by the
Grantors from time to time party thereto in favor of the Agent for the benefit
of the Secured Parties.  Terms defined in the Credit Agreement or the Security
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement or the Security Agreement.

 

SECTION 1.  Grant of Lien.  (a)  As security for the due and prompt payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) by the undersigned of all of its present and future Obligations, the
undersigned hereby grants to the Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, a security interest (the “Security
Interest”) in and continuing lien on all of the undersigned’s right, title and
interest in or to any and all of the following properties and assets of the
undersigned and all powers and rights of the undersigned in all of the following
(including the power to transfer rights in the following), whether now owned or
existing or at any time hereafter acquired or arising, regardless of where
located (collectively, the “Collateral”):

 

(i)                                     all Accounts;

 

(ii)                                  all Inventory, including all Rental
Equipment;

 

(iii)                               all leases of Inventory, Equipment and other
Goods (whether or not in the form of a lease agreement), including all Leases;

 

(iv)                              all documentation evidencing rights in any
Inventory or Equipment, including all certificates, certificates of title,
manufacturer’s statements of origin, and other collateral instruments;

 

1

--------------------------------------------------------------------------------


 

(v)                                 all contract rights, including contract
rights in respect of any Like-Kind Exchange;

 

(vi)                              all Chattel Paper;

 

(vii)                           all Documents;

 

(viii)                        all Instruments;

 

(ix)                              all Supporting Obligations and
Letter-of-Credit Rights;

 

(x)                                 all General Intangibles (including Payment
Intangibles and Software);

 

(xi)                              all Goods;

 

(xii)                           all Equipment;

 

(xiii)                        all Investment Property, including the Security
Collateral of the undersigned;

 

(xiv)                       all money, cash, cash equivalents, securities and
other property of any kind of the undersigned held directly or indirectly by the
Agent, any Lender, the Collateral Agent (as defined in the Notes Security
Agreement), any Second Lien Agent (as defined in the Notes Security Agreement)
or any of their Affiliates;

 

(xv)                          all of the undersigned’s Material Accounts,
credits, and balances with and other claims against the Agent, any Lender, the
Collateral Agent (as defined in the Notes Security Agreement), any Second Lien
Agent (as defined in the Notes Security Agreement) or any of their Affiliates or
any other financial institution with which the undersigned maintains deposits,
including all Payment Accounts;

 

(xvi)                       all books, records and other property related to or
referring to any of the foregoing, including books, records, account ledgers,
data processing records, computer software and other property; and

 

(xvii)                    all accessions to, substitutions for and replacements,
products and proceeds of any of the foregoing, including, but not limited to,
proceeds of any insurance policies, claims against third parties, and
condemnation or requisition payments with respect to all or any of the
foregoing;

 

provided, however, the “Collateral” shall not include any asset that is an
Excluded Asset.

 

Subject to any limitations set forth in the Security Agreement, all of the
Secured Obligations of the undersigned shall be secured by all of the Collateral
of the undersigned and any other property of the undersigned that secures any of
the Secured Obligations.

 

SECTION 2.  Representations and Warranties.  (a)  The undersigned represents and
warrants to the Agent and the other Secured Parties that as of the date hereof: 
(i) Schedule I

 

2

--------------------------------------------------------------------------------


 

hereto identifies (A) the undersigned’s name as of the date hereof as it appears
in official filings in the state or other jurisdiction of its incorporation or
other organization, (B) the type of entity of the undersigned (including
corporation, partnership, limited partnership or limited liability company),
(C) the organizational identification number issued by the undersigned’s state,
province or territory of incorporation or organization or a statement that no
such number has been issued, and (D) the jurisdiction in which the undersigned
is incorporated or organized; and (ii) the undersigned has only one state,
province or territory of incorporation or organization.

 

(b)                                 The undersigned hereby makes each other
representation and warranty set forth in the Security Agreement with respect to
itself and the Collateral owned by it.  The undersigned hereby represents and
warrants to the Agent and the other Secured Parties that the attached Schedule
II contains all information with respect to itself and the Collateral owned by
it that is required to be set forth in Schedule II to the Security Agreement
with respect to the Grantors and their Collateral and Schedule III contains all
information with respect to itself and the Security Collateral owned by it that
is required to be set forth in Schedule I to the Security Agreement with respect
to the Grantors and their Security Collateral.

 

(c)                                  The undersigned hereby makes each
representation and warranty set forth in the Credit Agreement that is made with
respect to any U.S. Obligor.

 

SECTION 3.  Obligations Under the Security Agreement.  The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors.  The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned,
that each reference to the “Collateral” or any part thereof shall also mean and
be a reference to the undersigned’s Collateral or part thereof, as the case may
be, and that each reference in the Security Agreement to a Schedule shall also
mean and be a reference to the schedules attached hereto.

 

SECTION 4.  Obligations under the Credit Agreement.  The undersigned hereby
agrees, as of the date first above written, to be bound as an Obligor, U.S.
Obligor, Guarantor and U.S. Guarantor by all of the terms and provisions of the
Credit Agreement to the same extent as though the undersigned were a party to
the Credit Agreement in each such capacity from and after the date hereof.  The
undersigned further agrees, as of the date first above written, that each
reference in the Credit Agreement to an “Obligor” or a “U.S. Obligor” or a
“Guarantor” or “U.S. Guarantor” shall also mean and be a reference to the
undersigned.

 

SECTION 5.  Governing Law.  This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

3

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

[NAME OF ADDITIONAL GRANTOR]

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I
to
AGREEMENT

 

JURISDICTIONS OF ORGANIZATION

 

Grantor

 

State/Province of 
Organization

 

Type of Entity

 

Organizational I.D.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE II
to
AGREEMENT

 

PATENTS, TRADEMARKS AND COPYRIGHTS

 

Trademarks:

 

Grantor

 

Country

 

Trademark

 

Application or 
Registration No.

 

Filing Date

 

Registration 
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patents:

 

Grantor

 

Country

 

Title

 

Application 
or Patent No.

 

Filing 
Date

 

Issue 
Date

 

Assignees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyrights:

 

Grantor

 

Country

 

Copyright

 

Application or 
Registration No.

 

Filing Date

 

Registration 
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

SCHEDULE III
to
AGREEMENT

 

PLEDGED EQUITY AND PLEDGED DEBT

 

PART I

 

PART II

 

7

--------------------------------------------------------------------------------